DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 02/24/2022.
Claims 1, 3-6 and 8-22 are pending in the application. Claims 1, 6, 14-16 and 20-21 are currently amended. Claim 2 and 7 are cancelled. claims 3-5, 8-13 and 17 are previously presented. claim 22 is newly presented. Claims 18-19 are withdrawn with traverse in response to the restriction requirement. Claims 1, 3-6, 8-17 and 20-22 are hereby examined on the merits.
	
	
Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 8-17 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) Bacillus strain selected from at least one of Bacillus subtilis 747, 1104, 1541, 1781, 2018, and 1999. There is nothing in the claims or instant specification to suggest that these strains of B. subtilis were manipulated in any manner as to allow these particular strains to possess unique behaviors, other than those that have been imbued naturally though the microbes own evolution in a particular [natural] habitat.
When analyzing the above product claims, the above-cited section of the MPEP explicitly describes situations in which compositions comprising isolated microbes are defined as natural products, since the isolated microbe is no different than if it were directly plucked from nature. See MPEP 2106.04 and Funk Bros. Seed Co. v. Kale Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). As such, all claims drawn directly to the isolated microbe composition are considered natural products.
It is noted that claim 1 recites additional limitation to the form of the natural phenomena be it a lyophilized powdered form. However, lyophilizing a bacteria isolate to a powder form does not change any structural or functional aspect of the bacterial isolate itself. It is routinely performed for storage of a bacterial form.
It is noted that claim 4 further includes a carrier in the claimed composition. Based upon the above-cited section of the MPEP, eligibility under 35 USC 101 requires that the composition is interpreted as a whole. That being said, carriers are largely 
It is noted that claims 8-10 further include an animal feed in the claimed composition. Based upon the above-cited section of the MPEP, eligibility under 35 USC 101 requires that the composition is interpreted as a whole. That being said, animal feeds are largely natural occurring materials that would not affect the general functioning of the claimed microbe, these limitations do not add significantly more to the natural product, and would thusly not provide for any markedly different characteristics to the claimed microbe.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-17 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,834,942 in view of Rubio US patent No. 9,144,588 (hereinafter referred to as Rubio). Although the claims 1-31 of ‘942 teaches a composition comprising bacillus subtilis 1104; additionally claims 2-3 of ‘942 teaches that the composition comprises a carrier; claim 5 of ‘942 teaches that the composition comprises a DFM; claim 6 of ‘942 teaches that the compositions comprises an animal feed; claim 7 of ‘942 teaches that the composition comprises 104-109 CFU/g bacillus strain of feed; claim 9 teaches that the composition inhibits E.coli in gastrointestinal tract of a swine. ‘942 is silent regarding the strain is a powdered lyophilized strain. In the same field of endeavor, Rubio teaches that it is suitable to use lyophilized B. subtilis strain a probiotics (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘842 by using the lyophilized strain in the DFM composition, for the reason that such a form is known to be suitable in the art. Lyophilization of the stain will necessarily produce a powder. Therefore, claims 1-31 of ‘942 as modified by Rubio renders obvious claims 1, 4 and 8-17 of the instant claims.

Claims 1, 4, 6, 11-17 and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-12 and 14-15 of copending U.S. Application No. 17/029672 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9-12 and 14-15 of ‘672 teaches a DFM composition comprising Bacillus subtilis strains 747, 1104, 1541, 1781, 2018 and 1999; additionally claim 11 of ‘672 teaches that the composition comprises a carrier; claim 15 of ‘672 teaches that the strain is powdered lyophilized strain with a cryoprotectant disposed therein. Further, Bacillus subtilis in spore form, a carrier, a cryoprotectant disposed in powdered lyophilized strain, respectively, it would have been obvious to a skilled artisan to combine the feature of spore, carrier and powdered lyophilized strain with a cryoprotectant disposed therein in one composition.  Therefore, claims 1, 9-12 and 14-15 of U.S. Application No. 17/029672 renders obvious claims 1, 4, 6, 11-17 and 20-22 of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 21 is objected to because of the following informalities:  the “and” before “Clostridia” should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites that “wherein the effective amount of said direct fed microbial composition further inhibits at least one pathogen selected from Escherichia coli, Salmonella, and Clostridia, and Streptococcus suis in the gastrointestinal tract of the swine”. However, claim 20, from which claim 21 depends, already recites that the effective amount of said direct fed microbial composition inhibits Streptococcus suis in a gastrointestinal tract of the swine. It is thus unclear if the scope of the claim 21 requires the inhibition of Streptococcus suis. Clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-17 and 20-22 are rejected under 35 U.S.C. 103 as obvious over Millan WO 2012/110777 A2 (hereinafter referred to as Millan).
Regarding claims 1, 3, 11-17 and 22, Millan teaches a directed fed microbial (DFM) composition comprising a combination of two or more isolated Bacillus subtilis strain 3A-P4, 15A-P4, 22C-P1, 2084, LSSA01, BS27, BS18 and BS278 (page 8, line 1 and line 13-16). Millan teaches that the DFM composition comprising Bacillus subtilis can be fed to livestock including pigs and piglets to promote those subjects’ growth of beneficial bacterial in the gastrointestinal tract, to decrease or prevent intestinal establishment of pathogenic microorganism such as Clostridium peringens, E. coli, Salmonella, and/or Campylobacter, and to improve those subjects’ performances in digestibility, nitrogen retention, immune response, etc. (page 14, line 5-7; page 47, line 15, 29; page 36, line 9; Abstract).
According to applicant’s declaration filed 06/03/2021, the aforementioned isolated Bacillus subtilis strains as disclosed by Millan are not the same strains as Bacillus subtilis strains as recited in claims 1 and 3. However, given that Millan teaches that it is suitable to use isolated Bacillus subtilis strains in a DFM composition and feed to livestock for various benefits, it would have been obvious before the effective filling date of the claimed invention to a skilled artisan to include any strain of Bacillus subtilis such as those listed in the present claims or their combination in a DFM composition which can be fed to livestock, and reasonably expect that any other Bacillus subtilis strain would also be able to deliver those benefits (note that those Bacillus subtilis strains as recited in the claims are naturally occurring, and nothing in the present disclosure suggests that they were manipulated in any manner as to allow these particular strains to possess unique behaviors). 
Additionally, the finding that those Bacillus strain strains as disclosed by Millan are suitable DFM that can be fed to livestock to promote those subjects’ growth of beneficial bacterial in the gastrointestinal tract, to decrease or prevent intestinal establishment of pathogenic microorganism such as Clostridium peringens, E. coli, Salmonella, and/or Campylobacter, and to improve those subjects’ performances in digestibility, nitrogen retention, immune response, etc. along the fact that both Applicants’ and Millan’s microorganisms are classified as Bacillus subtilis strains, demonstrating a reasonable probability that the Millan’s Bacillus subtilis strains are Bacillus subtilis strains that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Millan teaches that the Bacillus stain (e.g., DFM) is presented in various forms such as powder form (page 24, line 31; page 43 line 11-12; page 15, line 32-33). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a powdered form with reasonable expectation of success because such a form is known to be suitable in the art. 
The limitation “lyophilized” is a product-by-process limitation. The patentability of a product does not depend on its method of production. See MPEP 2113.  In the instant case, although Millan does not teach the powdered product is obtained by a lyophilized process, the powdered Bacillus product as taught by Millan is materially indistinguishable from that recited in the claim.
The limitation that the composition inhibits Streptococcus suis or at least one pathogen selected from Escherichia coli, Salmonella and Clostridia in a gastrointestinal tract of a swine having ingested an effective amount of said direct fed microbial Escherichia coli, Salmonella, Clostridia, and Streptococcus suis under different conditions are interpreted not to limit the scope of the claims, given that claim 1 is directed to a DFM composition per se. It is the examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Millan teaches sufficiently similar DFM composition as that recited in the claim and that the DFM composition of Millan could deliver all those aforementioned benefits to the livestock, it is clear that the DFM composition of Millan would be capable of performing the intended uses, i.e., inhibiting those recited pathogens in a gastrointestinal tract of a swine having ingested an effective amount  (such as the amount recited in claim 11) of said direct fed microbial composition, and improving fecal scores or inhibiting those pathogens of the swine under the conditions specified in claims 12-17.

Regarding claim 4, Millan teaches that the DFM composition further comprises a carrier (page 15, line 32; page 16, line 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a carrier in the DFM composition of Millan because such a practice is known to be suitable in the art.
Regarding claim 5, Millan teaches that the DFM composition comprises a preservative (page 29, line 19; page 17, line 1-2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have 
Regarding claim 6, Millan teaches that one or more carriers such as sucrose can be added to the DFM composition (page 15, line 32-33; page 16, line 13), which is interpreted to read on “a cryoprotectant disposed about the isolated Bacillus strain”, given that sucrose is a known cryoprotectant.
Millan further teaches that Bacillus strains are in the form of endospores such that the strain could resist unfavorable conditions (page 14, line 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formed endospore such that the strain could resist unfavorable conditions.
Regarding claim 8, Millan teaches that DFM composition further comprises an animal feed (page 17, line 1-2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included the DFM composition in an animal feed because such a practice is known to be suitable in the art.
Regarding claims 9-10, Millan teaches that the DFM composition maybe dosed appropriately and suitably dosages of DFM in the feed may be about 1x 103 CFU/g feed to about 1x 109 CFU/g feed (page 17, line 14-18). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a suitable Bacillus strain dosage of about 1x 103 CFU/g feed to about 1x 109
The amount of Bacillus strain in the feed overlaps with those recited in claims 9-10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 20-21, Millan teaches a directed fed microbial (DFM) composition comprising isolated Bacillus subtilis strain 3A-P4, 15A-P4, 22C-P1, 2084, LSSA01, BS27, BS 18 or BS278 in one or more carriers such as whey, maltodextrin, sucrose, etc. (page 8, line 1; line 13-16; page 15 line 32-33; page 16, line 3 ). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have use the combination of whey and sucrose or the combination of maltodextrin and sucrose as the carriers for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. See MPEP 2144.06,
Sucrose is a known cryoprotectant, thus reading on “a cryoprotectant disposed about” the isolated Bacillus strain.
Millan teaches that the Bacillus subtilis strain (e.g., DFM) is presented in various forms such as powder form (page 24, line 31; page 43 line 11-12; page 15, line 32-33). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used Bacillus subtilis strain in a powdered form because such a form is known to be suitable in the art. 
The limitation “lyophilized” is a product-by-process limitation. The patentability of a product does not depend on its method of production. See MPEP 2113.  In the instant case, although Millan does not teach the powdered product is obtained by a lyophilized Bacillus subtilis strain product as taught by Millan is materially indistinguishable from that recited in the claim.
Millan teaches that Bacillus subtilis strain strains are preferably in the form of endospore form such that the strain could resist unfavorable conditions (page 14, line 1-3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have formed endospore such that the strain could resist unfavorable conditions.
According to the applicant’s declaration filed 06/03/2021, the isolated Bacillus subtilis strains 3A-P4, 15A-P4, 22C-P1, 2084, LSSA01, BS27, BS 18 and BS278 as disclosed by Millan are not the same strains as Bacillus subtilis strains 747,1104, 1541, 1781, 2018 and 1999 as recited in claims 20. However, given that Millan teaches that it is suitable for using isolated Bacillus subtilis strains in a DFM composition feeding to livestock including pigs and piglets to promote those subjects’ growth of beneficial bacterial in the gastrointestinal tract, to decrease or prevent intestinal establishment of pathogenic microorganism such as Clostridium peringens, E. coli, Salmonella, and/or Campylobacter, and to improve those subjects’ performances in digestibility, nitrogen retention, immune response, etc. (page 14, line 5-7; page 47, line 15, 29; page 36, line 9; Abstract), it would have been obvious before the effective filling date of the claimed invention to a skilled artisan to include any strain of Bacillus subtilis such as those listed in the present claims in a DFM composition which can be fed to livestock, and reasonably expect that any other Bacillus subtilis strain would also be able to deliver those benefits (note that those Bacillus subtilis strains as recited in the claims are naturally occurring, and nothing in the present disclosure suggests that they were 
Additionally, the finding  that those Bacillus strain strains as disclosed by Millan are suitable DFM that can be fed to livestock including pigs and piglets for the aforementioned benefits, along the fact that both Applicants’ and Millan’s microorganisms are classified as Bacillus subtilis strains, demonstrating a reasonable probability that the Millan’s Bacillus subtilis strains are sufficiently similar to the claimed Bacillus strain that whatever differences exist are not patentably significant. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
The claim 20 limitation “wherein said direct fed microbial composition improves performance of a swine that has ingested the direct fed microbial composition in an effective amount, wherein the effective amount of said direct fed microbial composition comprises a concentration of the isolated Bacillus strain of between about 1 x 106 CFU/swine/day and about 1 x 109 CFU/swine/day”, and the claims 20-21 limitation that wherein the effective amount of said direct fed microbial composition inhibits Escherichia coli, Salmonella, Clostridia, and Streptococcus suis in the gastrointestinal Bacillus subtilis spore in a carrier as that recited in the claim and that the Bacillus subtilis composition of Millan can be fed to a livestock such as pigs and piglets to promote those subjects’ growth of beneficial bacterial in the gastrointestinal tract, and to improve those subjects’ performances in digestibility, nitrogen retention, immune response, etc., it is clear that the Bacillus subtilis composition of Millan would be capable of performing the intended use, i.e., inhibiting those recited pathogens in a gastrointestinal tract of a swine having ingested an effective amount  of said direct fed microbial composition.

Response to Declaration
The declaration under 37 CFR 1.132 filed 02/24/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Declarant asserts on para. 5 of the declaration that the B. subtilis strains recited in the instant claims have the ability to inhibit swine Streptococcus suis. According to the declarant, such a characteristic is unique and unexpected, for the reason that Millan does not disclose that the B. subtilis strains have inhibitory activity against Streptococcus suis.
Declarant’s arguments are considered but found unpersuasive. According to MPEP 716.02 (b), applicant has the burden to establish that the results are unexpected and significant. However, in the instant case, applicant has not established why it is unexpected to a skilled artisan that the B. subtilis could inhibit Streptococcus suis. Just because Millan is silent regarding B. subtilis having inhibitory activity against Streptococcus suis does not mean it is unexpected if applicant finds it does. On the other hand, applicant has not shown that the strain as disclosed by Millan is not able to inhibit Streptococcus suis.
On para. 5-6 of the declaration, declarant presents the bacteriocin testing results and asserts that B. subtilis strains as claimed exhibit a superior ability to inhibit E. coli and Clostridium strains as compared to the strains of Millan. Declarant goes on to assert that such a result is not expected to a skilled artisan.
Declarant’s showings are considered but found not sufficient to rebut the prima facie case of obviousness because:
First, where Millan teaches eight B. subtilis strains (e.g., 3A-P4, 15A-P4, 22C-P1, 2084, LSSA01, BS27, BS 18 and BS278), the showing only compares the inhibitory activity of strains 15A-P4 and BS27 as disclosed by Millan with the claimed strains. There is no adequate basis judging from the showing that one could conclude that the other 6 stains as disclosed by Millan would behave the same as the two that were tested.
Second, the Office submits that one of ordinary skilled in the art would not necessarily think the showing is unexpected, for the reason that the one of the ordinary B. subtilis strains will demonstrate the same level of inhibitory activity towards a specific pathogen.
Third, the examiner notes that the instant claims merely recite that the composition inhibits pathogenic strains but with no extent of inhibition claimed.
Fourth, while the demonstrated results may be germane to the patentability of a method of inhibiting a pathogen such as E. coli or Streptococcus suis by using a DFM comprising the claimed B. subtilis, they are not germane to the patentability of the claimed DFM composition, for the reason that the scope of the claim only requires the presence of specific B. subtilis strains, not E. coli or Streptococcus suis.
Declarant presents Appendix A  and asserts on para. 7 of the declaration that  the inhibitory activity of a B. subtilis strains is not predictable, for the reason that some commercial B. subtills strains could inhibit E. coli or Clostridium, some commercial B. subtilis strains could not.
Applicant’s assertions are considered but found not to be relevant to the pending rejection, for the reason that there is no indication that the commercial B. subtills presented in the Appendix A are the same strains disclosed by Millan. As a matter of fact, Millan actually teaches that the DFM composition comprising Bacillus subtilis could inhibit Clostridium peringens and  E. coli (page 14, line 5-7; page 47, line 15, 29; page 36, line 9; Abstract). Further, as set forth above, since the scope of the claim only requires the presence of specific B. subtilis strain but not E. coli or Clostridium,  the Office submits that while the demonstrated results may be germane to the patentability of a method of inhibiting a pathogen such as E. coli or Clostridium by using a DFM B. subtilis, they are not germane to the patentability of the claimed DFM composition.

	

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
With respect to the pending 35 USC 101 rejection, applicant asserts on pages 6-7 of the Remarks that the rejection should be withdrawn, given that the claim after amendment recites that the strain is a powdered lyophilized strain.
Applicant’s arguments are considered but found unpersuasive. As enumerated in the instant office action, lyophilizing a bacteria isolate to a powder form does not change any structural or functional aspect of the bacterial isolate itself. It is routinely performed for storage of a bacterial isolate. As such, the Office holds that the natural product does not appear to possess characteristics that are marked different than its naturally occurring counterpart.
Regarding the pending 35 USC 103 rejection, applicant is invited to refer to “Response to Declaration” above for examiner’s response, given that the arguments made on pages 7-9 of the Remarks are encompassed by the concurrent declaration.
The double patenting rejection of the claims over ‘842 alone is withdrawn in light of the amendment. However, as set forth in the instant office action, the claims are now subjected to double patenting rejection over ‘842 in view of Rubio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/Primary Examiner, Art Unit 1791